Exhibit 10.1

MSCI INC.

INDEPENDENT DIRECTORS DEFERRAL PLAN

SECTION 1. Purpose. The purpose of the MSCI Inc. Independent Directors Deferral
Plan (the “Plan”) is to attract and retain the services of experienced
independent directors for MSCI Inc. (the “Company”) by providing them with
opportunities to defer income taxes on their compensation. This Plan is
established under Section 6 of the MSCI Independent Directors’ Equity
Compensation Plan (the “IDECP”)

SECTION 2. Definitions. Unless otherwise defined in the Plan, capitalized terms
used in the Plan shall have the meanings assigned to them in the IDECP.

SECTION 3. Eligibility. Each Eligible Director shall be entitled to participate
in the Plan. Each such Eligible Director who makes a deferral under the Plan is
referred to herein as a “Participant”.

SECTION 4. Administration. The Plan shall be administered by the Board. Subject
to the terms of the Plan and applicable law, the Board shall have full power and
authority to: (i) designate Eligible Directors for participation; (ii) determine
the terms and conditions of any deferral made under the Plan; (iii) interpret
and administer the Plan and any instrument or agreement relating to, or deferral
made under, the Plan; (iv) establish, amend, suspend or waive such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan and (v) make any other determination and take any
other action that the Board deems necessary or desirable for the administration
of the Plan. To the extent legally permitted, the Board may, in its discretion,
delegate to the Chief Administrative Officer, the Chief Legal Officer, the
Secretary of the Company, the Head of Human Resources or to one or more officers
of the Company any or all authority and responsibility to act with respect to
administrative matters with respect to the Plan. The determination of the Board
on all matters within its authority relating to the Plan shall be final,
conclusive and binding upon all parties, including the Company, its shareholders
and the Participants.

SECTION 5. Deferrals.

(a) Deferral Elections. Each Participant may elect to defer receipt of all or
any portion of any (i) shares of Stock issuable upon conversion of any Stock
Unit granted to such Participant pursuant to Section 5 of the IDECP (a “Deferred
Stock Unit”) or (ii) Retainer (which may be paid in cash or shares of Stock)
granted to such Participant pursuant to Section 7 of the IDECP (a “Deferred
Retainer”). The date on which any such shares of Stock were scheduled to be



--------------------------------------------------------------------------------

issued to such Participant, and/or the date on which any such Retainer was
scheduled to be to paid to such Participant, in each case had such Participant
not deferred receipt of such shares of Stock and/or Retainer, is referred to
herein as the “Scheduled Payment Date”.

(b) Election Forms. A Participant’s deferral election shall be made in the form
of a document (an “Election Form”) established for such purpose by the Board
that is executed by such Participant and filed with the Company. The Election
Form will require such Participant to specify:

(i) the portion of any shares of Stock issuable upon conversion of any Stock
Unit and/or the portion of the Retainer that will be deferred;

(ii) in the case of a Deferred Retainer, whether distribution will be made to
such Participant in cash or shares of Stock; and

(iii) the time at which the deferred cash or shares of Stock will be distributed
to such Participant, which time may be (x) a specified date, (y) termination of
such Participant’s service from the Board or (z) a specified date following such
termination.

Each Election Form will remain in effect until superseded or revoked pursuant to
this Section 5.

(c) Timing of Elections.

(i) Subject to Section 5(c)(ii), an Election Form executed by a Participant
shall apply to any Stock Unit or Retainer that is granted to such Participant at
any time following the end of the year in which such Election Form is executed.

(ii) An Election Form filed by a Participant within 30 days after such
Participant becomes eligible to participate in the Plan shall apply to any Stock
Unit or Retainer that is granted to such Participant or relates to services
performed following the date on which such Participant executes such Election
Form.

(d) Subsequent Election Forms. A Participant who has an Election Form on file
with the Company may execute and file with the Company a subsequent Election
Form at any time. Such subsequent Election Form shall apply to any Stock Unit or
Retainer that is granted to such Participant following the end of the year in
which such subsequent Election Form is executed.

(e) Revoking Election Forms. A Participant may revoke an Election Form at any
time by providing written notice to the Secretary of the Company.

 

2



--------------------------------------------------------------------------------

Such revocation shall apply to any Stock Unit or Retainer that is granted to
such Participant following the year in which such notice is provided.

(f) Redeferrals. Not later than 12 months prior to the date on which a Deferred
Stock Unit or Deferred Retainer is scheduled to be distributed to a Participant,
such Participant may elect to redefer such Deferred Stock Unit or Deferred
Retainer to a date that is not less than five years after the scheduled
distribution date. Such redeferral election shall be made in the form of a
document established for such purpose by the Board that is executed by such
Participant and filed with the Secretary of the Company.

(g) Vesting. Each Deferred Stock Unit and each Deferred Retainer shall be fully
vested and non-forfeitable at all times from the applicable Scheduled Payment
Date.

SECTION 6. Timing and Form of Distribution.

(a) Subject to this Section 6, distribution with respect to a Participant’s
Deferred Stock Unit or Deferred Retainer shall be made to such Participant in a
single lump sum at the time specified on the applicable Election Form.

(b) The Board, in its sole discretion, may accelerate the distribution of a
Participant’s Deferred Stock Unit or Deferred Retainer if such Participant
experiences an unforeseeable emergency or hardship, provided that such
distribution complies with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).

(c) All of a Participant’s Deferred Stock Units and Deferred Retainers shall be
distributed to such Participant upon a Change in Control or such Participant’s
death or “permanent and total disability” (as defined in Section 22(e)(3) of the
Code).

A “Change in Control” shall be deemed to have occurred if any of the following
conditions shall have been satisfied:

(i) any one person or more than one person acting as a group (as determined
under Section 409A of the Code), other than (A) any employee plan established by
the Company or any of its subsidiaries, (B) the Company or any of its affiliates
(as defined in Rule 12b-2 promulgated under the Securities Exchange Act of 1934
(the “Exchange Act”)), (C) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (D) a corporation owned, directly
or indirectly, by stockholders of the Company in substantially the same
proportions as their ownership of the Company, is or becomes, during any
12-month period, the beneficial owner, directly or indirectly, of securities of
the Company

 

3



--------------------------------------------------------------------------------

(not including in the securities beneficially owned by such person(s) any
securities acquired directly from the Company or its affiliates other than in
connection with the acquisition by the Company or its affiliates of a business)
representing 30% or more of the total voting power of the stock of the Company;
provided, however, that the provisions of this subsection (i) are not intended
to apply to or include as a Change in Control any transaction that is
specifically excepted from the definition of Change in Control under subsection
(iii) below;

(ii) a change in the composition of the Board such that, during any 12-month
period, the individuals who, as of the beginning of such period, constitute the
Board (the “Existing Board”) cease for any reason to constitute at least 50% of
the Board; provided, however, that any individual becoming a member of the Board
subsequent to the beginning of such period whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors immediately prior to the date of such appointment or
election shall be considered as though such individual were a member of the
Existing Board; and provided, further, however, that, notwithstanding the
foregoing, no individual whose initial assumption of office occurs as a result
of either an actual or threatened election contest (as such terms are used in
Rule 14a-11 or Regulation 14A promulgated under the Exchange Act or successor
statutes or rules containing analogous concepts) or other actual or threatened
solicitation of proxies or consents by or on behalf of an individual,
corporation, partnership, group, associate or other entity or “person” other
than the Board, shall in any event be considered to be a member of the Existing
Board;

(iii) the consummation of a merger or consolidation of the Company with any
other corporation or other entity, or the issuance of voting securities in
connection with a merger or consolidation of the Company (or any direct or
indirect subsidiary of the Company) pursuant to applicable stock exchange
requirements; provided that immediately following such merger or consolidation
the voting securities of the Company outstanding immediately prior thereto do
not continue to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity of such merger or consolidation
or parent entity thereof) 50% or more of the total voting power of the Company
stock (or if the Company is not the surviving entity of such merger or
consolidation, 50% or more of the total voting power of the stock of such
surviving entity or parent entity thereof); and provided, further, that a merger
or consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no person (as determined under Section 409A of the
Code) is or becomes the beneficial owner, directly or indirectly, of securities
of the Company (not

 

4



--------------------------------------------------------------------------------

including in the securities beneficially owned by such person any securities
acquired directly from the Company or its affiliates other than in connection
with the acquisition by the Company or its affiliates of a business)
representing 50% or more of either the then outstanding shares of the Company
common stock or the combined voting power of the Company’s then outstanding
voting securities shall not be considered a Change in Control; or

(iv) the sale or disposition by the Company of all or substantially all of the
Company’s assets in which any one person or more than one person acting as a
group (as determined under Section 409A of the Code) acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to more than 50% of the total gross fair market value of all
of the assets of the Company immediately prior to such acquisition or
acquisitions.

Notwithstanding the foregoing, (1) no Change in Control shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the Company
common stock immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns substantially all of the assets of the Company immediately prior to
such transaction or series of transactions and (2) no event or circumstances
described in any of clauses (i) through (iv) above shall constitute a Change in
Control unless such event or circumstances also constitute a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the Company’s assets, as defined in Section 409A and the
regulations and guidance thereunder. In addition, no Change in Control shall be
deemed to have occurred upon the acquisition of additional control of the
Company by any one person or more than one person acting as a group that is
considered to effectively control the Company.

Terms used in the definition of a Change in Control shall be as defined or
interpreted pursuant to Section 409A of the Code.

(d) If the Board considers a Participant to be one of the Company’s “specified
employees” under Section 409A of the Code at the time of such Participant’s
termination of service from the Board, any distribution that otherwise would be
made to such Participant as a result of such termination from service shall not
be made until the date that is six months after such termination of service,
except to the extent that earlier distribution would not result in such
Participant’s incurring interest or additional tax under Section 409A of the
Code.

 

5



--------------------------------------------------------------------------------

(e) Each Deferred Stock Unit shall be distributed in shares of Stock. Each
Deferred Retainer shall be distributed in cash or shares of Stock, as specified
on the applicable Election Form. Notwithstanding the foregoing, cash shall be
distributed in lieu of any fractional shares of Stock that otherwise would have
been distributed.

SECTION 7. Amount of Distribution.

(a) Distribution in Shares.

(i) Each Deferred Stock Unit and each Deferred Retainer that is scheduled to be
distributed in shares of Stock shall be allocated to a separate bookkeeping
account (a “Share Account”) established and maintained by the Plan Administrator
to record the number of shares of Stock to which such Deferred Stock Unit or
Deferred Retainer relates. In the case of a Deferred Stock Unit, the Share
Account shall reflect the number of shares of Stock deferred. In the case of a
Deferred Retainer, the Share Account shall reflect a number of shares of Stock
determined by dividing the applicable amount of the Retainer by the Fair Market
Value of a share of Stock on the Scheduled Payment Date, with the value of any
fractional shares paid to the Participant in cash on the Scheduled Payment Date.

(ii) Until the distribution date applicable to a Participant’s Deferred Stock
Unit or Deferred Retainer that is scheduled to be distributed in shares of
Stock, if the Company pays a regular or ordinary cash dividend on its Stock, the
Share Account shall be credited with a number of shares of Stock determined by
dividing the amount of the cash dividend by the Fair Market Value of a share of
Stock on the dividend payment date, with the value of any fractional shares paid
to the Participant in cash on the dividend payment date.

(iii) In the event of any merger, reorganization, recapitalization,
consolidation, sale or other distribution of substantially all of the assets of
the Company, any stock dividend, split, spin-off, split-up, split-off,
distribution of cash, securities or other property by the Company, or other
change in the Company’s corporate structure affecting the Stock, each Share
Account shall be automatically adjusted to prevent dilution or enlargement of
the benefits or potential benefits intended to be awarded under the IDECP.

(iv) On the distribution date applicable to a Participant’s Deferred Stock Unit
or Deferred Retainer that is scheduled to be distributed in shares of Stock,
such Participant shall receive that number of shares of Stock equal to the
number of shares credited to the applicable

 

6



--------------------------------------------------------------------------------

Share Account as of such distribution date.

(b) Distribution in Cash.

(i) A Deferred Retainer that is scheduled to be distributed to a Participant in
cash shall be allocated to a separate bookkeeping account (a “Cash Account”)
established and maintained by the Board to record the value of such Deferred
Retainer. Such Cash Account shall be deemed to have realized applicable
investment earnings or losses based on the performance of the investment
reference or references selected by such Participant from among the investment
references made available under the Plan by the Plan Administrator from time to
time. Such deemed investment earnings or losses shall be credited or debited to
such Cash Account as of the end of each calendar quarter.

(ii) On the distribution date applicable to a Participant’s Deferred Retainer,
such Participant shall receive an amount in cash equal to the value of such
Participant’s Cash Account as of the end of the calendar quarter immediately
preceding or ending on such distribution date.

SECTION 8. General Provisions Applicable to Deferrals.

(a) Except as may be permitted by the Board, (i) no deferral and no right under
such deferral shall be assignable, alienable, saleable or transferable by a
Participant otherwise than by will or pursuant to Section 8(b) and (ii) during a
Participant’s lifetime, each deferral, and each right under such deferral, shall
be exercisable only by such Participant or, if permissible under applicable law,
by such Participant’s guardian or legal representative. The provisions of this
Section 8(a) shall not apply to any deferral that has been distributed to a
Participant.

(b) A Participant may make a written designation of beneficiary or beneficiaries
to receive all or part of the distributions under this Plan in the event of
death at such times prescribed by the Board by using forms and following
procedures approved or accepted by the Board for that purpose. Any shares of
Stock or cash amounts that become payable upon a Participant’s death, and as to
which a designation of beneficiary is not in effect, will be distributed to such
Participant’s estate.

(c) Following distribution of shares of Stock a Participant will be the
beneficial owner of the net shares of Stock issued to such Participant, and will
be entitled to all rights of ownership, including voting rights and the right to
receive cash or stock dividends or other distributions paid on the Stock. The
Company may, if it determines it is appropriate, affix any legend to the stock
certificates representing shares of Stock issued in accordance with the Plan
(and any stock certificates that may subsequently be issued in substitution for
the original certificates). The

 

7



--------------------------------------------------------------------------------

Company may advise the transfer agent to place a stop order against such shares
of Stock if it determines that such an order is necessary or advisable.

SECTION 9. Amendments and Termination.

(a) The Board, in its sole discretion, may amend, suspend or discontinue the
Plan or any deferral at any time; provided that no such amendment, suspension or
discontinuance shall reduce the accrued benefit of any Participant except to the
extent necessary to comply with any Legal Requirement. The Board further has the
right, without a Participant’s consent, to amend or modify the terms of the Plan
and such Participant’s deferral to the extent that the Board deems it necessary
to avoid adverse or unintended tax consequences to such Participant under
federal, state or local income tax laws.

(b) The Board, in its sole discretion, may terminate the Plan at any time, as
long as such termination complies with then applicable tax and other
requirements.

(c) Such other changes to deferrals shall be permitted and honored under the
Plan to the extent authorized by the Board and consistent with Code
Section 409A.

SECTION 10. Miscellaneous.

(a) No Eligible Director or other person shall have any claim to be entitled to
make a deferral under the Plan, and there is no obligation for uniformity of
treatment of Participants or Beneficiaries under the Plan. The terms and
conditions of deferrals under the Plan need not be the same with respect to each
Participant.

(b) The opportunity to make a deferral under the Plan shall not be construed as
giving a Participant the right to be retained in the service of the Board or the
Company. A Participant’s deferral under the Plan is not intended to confer any
rights on such Participant except as set forth in the Plan and the applicable
Election Form.

(c) Nothing contained in the Plan shall prevent the Company from adopting or
continuing in effect other or additional compensation arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.

(d) The Company shall be authorized to withhold from any distribution under the
Plan or from any compensation or other amount owing to a Participant the amount
(in cash, shares of Stock, other property, net settlement, or any combination
thereof) of applicable withholding taxes due in respect of such

 

8



--------------------------------------------------------------------------------

distribution and to take such other action (including providing for elective
payment of such amounts in cash or shares of Stock by such Participant) as may
be necessary in the opinion of the Company to satisfy all obligations for the
payment of such taxes.

(e) If any provision of the Plan or any Election Form is or becomes or is deemed
to be invalid, illegal or unenforceable in any jurisdiction, or as to any person
or deferral, or would disqualify the Plan or any deferral under any law deemed
applicable by the Board, such provision shall be construed or deemed amended to
conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Board, materially altering the intent of
the Plan or such Election Form, such provision shall be stricken as to such
jurisdiction, person or deferral, and the remainder of the Plan and such
Election Form shall remain in full force and effect.

SECTION 11. Effective Date of the Plan. The Plan shall be effective as of the
date on which the Plan is adopted by the Board.

SECTION 12. Unfunded Status of the Plan. The Plan is unfunded. The Plan,
together with the applicable Election Form, shall represent at all times an
unfunded and unsecured contractual obligation of the Company. Each Participant
and beneficiary will be an unsecured creditor of the Company with respect to all
obligations owed to them under the Plan. Amounts payable under the Plan will be
satisfied solely out of the general assets of the Company subject to the claims
of its creditors. No Participant or beneficiary will have any interest in any
fund or in any specific asset of the Company of any kind, nor shall such
Participant or beneficiary or any other person have any right to receive any
payment or distribution under the Plan except as, and to the extent, expressly
provided in the Plan and the applicable Election Form. Any reserve or other
asset that the Company may establish or acquire to assure itself of the funds to
provide payments required under the Plan shall not serve in any way as security
to any Participant or beneficiary for the Company’s performance under the Plan.

SECTION 13. Section 409A of the Code. With respect to deferrals that are subject
to Section 409A of the Code, the Plan is intended to comply with the
requirements of Section 409A of the Code, and the provisions of the Plan and any
Election Form shall be interpreted in a manner that satisfies the requirements
of Section 409A of the Code, and the Plan shall be operated accordingly. If any
provision of the Plan or any term or condition of any Election Form would
otherwise frustrate or conflict with this intent, the provision, term or
condition will be interpreted and deemed amended so as to avoid this conflict.

SECTION 14. Governing Law. The Plan and the Election Forms are deemed adopted,
made and delivered in New York and shall be governed by the laws of the State of
New York applicable to agreements made and to be performed entirely within such
state.

 

9